DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12 May 2014. It is noted, however, that applicant has not filed a certified copy of the 10-2014-0056613 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery management system installed on the battery cover (clearly shown inside the battery cover) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the battery management system (BMS) installed on the battery cover is unclear because the drawings clearly show the BMS positioned inside the battery cover.  Therefore, for the sake of the current Office Action, the examiner will consider the claim to define the BMS as positioned either inside the battery cover and/or on an inner portion of the battery cover. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO 0036969) in view of Abramson (8,311,674) and Zemlock et al. (6,627,345).
Regarding claim 1 (currently amended), Burlington discloses a vacuum cleaner (100) comprising a cleaner body comprising a first cleaner body (152) and a second cleaner body (142) coupled to a lower portion of the first cleaner body;
a suction motor (fan motor 220) for generating suction, the suction motor disposed on the second cleaner body (Fig. 7); 
a suction part (fan 200) communicating with the cleaner body to suction air and dust particles; and a battery assembly disposed on the second cleaner body and partially covered by the first cleaner body to supply power to the suction motor (Fig. 7), 
wherein the battery assembly comprises a battery cover (battery pack 10) that forms an outer appearance (Fig. 3 illustrates the appearance and location of the battery assembly on the vacuum cleaning appliance) of the battery assembly and includes a first battery cover (14a) and a second battery cover (14b) removably coupled to the first battery cover, a first end of the first battery cover being in contact with the second battery cover; a plurality of battery cells (plurality of cells 18) received in a space (16) defined by the battery cover;
a support device (20, 22a, 22b) to support the plurality of battery cells and arrange the plurality of battery cells to be spaced apart from each other;  
wherein the support device comprises a first support (spacer wall 20 of second cover 14b) to support a first side (side of second cover 14b) of the plurality of battery cells, the first support being in contact with a first end of the plurality of battery cells in an extending direction of each of the plurality of battery cells (page 4, lines 9-14; wherein the disclosed spacer walls follow the contours of the side walls of the cells 18), the first support coupled to the first side of the plurality of the battery cells in a state in which the first battery cover is removed (while second cover remains coupled to battery cells); and a second support (spacer wall 20 of first cover 14a) to support a second side (side of first cover 14a) of the plurality of battery cells, the second support being in contact with a second end of the plurality of battery cells in an extending direction of each of the plurality of battery cells (page 4, lines 9-14; wherein the disclosed spacer walls follow the contours of the side walls of the cells 18), the second support coupled to the second side of the plurality of battery cells in a state in which the second battery cover is removed (while first cover remains coupled to battery cells),
wherein the first and second supports are spaced apart (Fig. 2a, 2b) from each other in an extending direction of each of the plurality of battery cells in the state where the first and second supports support the plurality of battery cells and the first and second battery covers are coupled to each other.
However, Burlington fails to disclose that the battery assembly is fully covered by the first body portion, that the support device is separate from the battery cover or that a length of the central 
Regarding the battery assembly being fully covered, Abramson discloses a similar robotic vacuum cleaner, also having removable batteries as part of a battery assembly, and Abramson teaches that the cleaner includes a removable cover portions (106) on the body, which covers the battery assembly when mounted to the body, wherein such covers are known in the art to provide a more aesthetic appearance to the robot as well as protecting the batteries and other components from damage that may occur during collision with objects during cleaning and/or transportation or movement by a user.  Therefore, it would have been obvious to one of ordinary skill in the art to optionally provide a similar removable cover, as taught by Abramson, to the robot cleaner of Burlington to provide a more aesthetic appearance and also protect the internal components, including the battery assembly, and therefore fully covering the battery assembly.  
Regarding the separate support device and spacing of the support portions, Zemlock discloses a preferred design for a battery pack configured for use with cordless power tools or housewares (Col. 1, lines 11-15), and teaches that a preferred structure includes an clamshell housing ( Col. 3, lines 53-55; known in the art to be defined by two separate and connectable halves), similar to the battery of Burlington, and having separate support devices on either longitudinal end of the batteries, forming the electrical connections between the batteries with a design that is easy to assemble (Col. 1, lines 23-26), wherein the separate support devices will allow for easier assembly of the individual supports and connecting members as well as simplifying insertion to or removal from the housing while maintaining all cells in the desired positions.  The separate support will also allow for assembly of battery packs into different sized and shaped covers that are designed for different types or brands of tools or housewares and will also be understood to one of ordinary skill in the art to be easier and/or cheaper to form separately from the cover than integrally.  Therefore, it further would have been obvious to replace the 

Regarding claim 2 (original), Burlington and Zemlock both disclose that the plurality of battery cells are arranged in parallel by the support device and connected to each other in series (Fig. 2a).
Regarding claim 3 (original), Burlington and Zemlock both disclose that two adjacent battery cells of the plurality of battery cells, a direction of a first pole of one battery cell is opposite to that of a first pole of the other battery cell (page 4, lines 8-9).
Regarding claim 5 (currently amended), the first and second supports taught by Zemlock each comprise a support body (22T in Fig. 1, 22B in Fig. 2); and a cell cover (22B/22R in Fig. 1) extending from the support body toward the opposed support body to surround respective portions of the plurality of battery cells positioned between the support bodies.
Regarding claim 6 (currently amended), Burlington and Zemlock both further disclose a plurality of conductors (23 of Zemlock) for connecting a first pole of one battery cell to a second pole of another battery cell of the plurality of battery cells, wherein the plurality of conductors are disposed on each of the supports.
Regarding claim 7 (currently amended), Zemlock further discloses that the first and second support bodies define a plurality of holes (27) in which the plurality of conductors are disposed.
Regarding claims 8 (original), Burlington further discloses a battery management system (temperature sensor 42; page 5, lines 26-31-page 6, lines 1-4) to manage a voltage of the plurality of battery cells connected to the plurality of conductors. inside or on an inner portion of the battery cover in the same manner shown in the current application; see rejection under 112(b) above).
Regarding claim 9 and 22 (previously presented/new), Burlington further discloses that the battery management system (42) is received in the space defined by the battery cover (Fig. 2a; regarding claim 22, BMS is inside or on an inner portion of the battery cover in the same manner shown in the current application; see rejection under 112(b) above).
Regarding claim 10 (original), Burlington and Zemlock both further discloses that the battery assembly comprises a plurality of battery units (page 4, line 15 of Burlington discloses two groups of battery cells 18 and Zemlock clearly shows two groups in Fig. 2) each of which comprises the plurality of battery cells, and the plurality of battery units are supported by support devices, respectively.
Regarding claim 11 (Original), Burlington further discloses that the plurality of battery units are connected to each other in series (Fig. 2a) with Zemlock disclosing that a series connection is possible if desired (Col. 2, lines 60-64).
Regarding claim 12 (original), Burlington and Zemlock both further disclose that the plurality of battery cells are arranged in a zigzag configuration in the state where the plurality of battery cells are supported by the support devices (Fig. 2a).
Regarding claim 13 (previously presented), Burlington discloses the vacuum cleaner according to claim 1, further comprising a motor housing (considered the enclosure around motor 220 as shown in Fig. 7) to accommodate the suction motor; and a contact rib (182) 
Regarding claim 14 (currently amended), Burlington discloses the vacuum cleaner of claim 1 further comprising a cover guide (see additional annotations of Fig. 3 below) disposed on the battery cover; and a body guide (see additional annotations of Fig. 3 below; see also page 10, lines 1-4 wherein body guide is considered molding 142) disposed on the cleaner body to contact the cover guide to prevent the cover guide from moving.

    PNG
    media_image1.png
    438
    876
    media_image1.png
    Greyscale

Regarding claim 15 (original), Burlington discloses the vacuum cleaner according to claim 14, wherein the cover guide is inserted into the body guide, or the body guide is inserted into the cover guide (Fig. 3).
Regarding claim 16 (original), Burlington discloses the vacuum cleaner according to claim 14, wherein at least one cover guide is disposed on the battery cover, a plurality of body guides are disposed on the cleaner body, and at least one cover guide is disposed between the plurality of body guides (Fig. 3).
Regarding claim 17 (original), Burlington discloses the vacuum cleaner according to claim 1, a plurality of wheels (104, 106) coupled to the cleaner body, wherein the suction motor is disposed between the plurality of wheels, the battery assembly is disposed between one wheel of the plurality of (144, Fig. 4), and the plurality of battery cells are disposed such that a longitudinal direction (axis V of Fig. 5) of the plurality of battery cells is parallel to an extension direction of a shaft of the wheel.
Regarding claim 18 (original), Burlington discloses the vacuum cleaner according to claim 1, a battery charger (page 12, lines 29-31 and page 13, lines 1-3; considered recharger 200) disposed on the cleaner body to convert a received power into a DC voltage and supply the converted DC voltage to the battery assembly.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burlington (WO 0036969) in view of Abramson (8,311,674) and Zemlock et al. (6,627,345) as applied to claims 1 and 8 and further in view of Park et al. (2013/0252047).
The combination of Burlington, Abramson and Zemlock provides the vacuum cleaner and battery pack configuration as discussed supra, with Burlington teaching the BMS located inside the battery cover, but fails to specifically disclose how the BMS is connected to the battery cells.  Park discloses another similar battery pack comprising a plurality of cells, and teaches that a BMS is provided inside the battery cover (110), which is connected to the to the conductors (bus bars 140) by wires (142) to allow the BMS to detect voltage and automatically control voltage balancing of the cells.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar automatically voltage balancing control to the BMS system of Burlington, also positioned within the battery cover, and to connect the conductors to the BMS with wires, as taught by Park, to improve overall performance of the battery (by balancing voltage) and being well known in the art to connect electrical components using wires. 


Response to Arguments
Applicant’s arguments, see Remarks, filed 18 June 2020, with respect to the rejection(s) of all claims under 35 U.S.C. 103 have been fully considered and are persuasive because the previously applied prior art does not disclose or make obvious the specifics of the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made additionally in view of Zemlock et al., as discussed supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        4 March 2021